             Case 3:18-cv-01322-KAD Document 97 Filed 07/11/19 Page 1 of 6



                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF CONNECTICUT
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JANE DOE,                                                                :
                                                                         : Case No.: 3:18-cv-01322-KAD
                                                Plaintiff,
                                                                         :
                                 - vs. -                                 :
                                                                         :
TOWN OF GREENWICH, SGT. DET. BRENT                                       :
REEVES, in his individual and official capacity,                         :
and DET. KRYSTIE M. RONDINI, in her                                      :
individual and official capacity,                                        :
                                                                         :
                                                                         :
                                                Defendants.              :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                RESPONSE OF NON-PARTY PETER ROE IN SUPPORT OF
             MOTION TO MODIFY SUBPOENA AND FOR PROTECTIVE ORDER

        Non-party Peter Roe, by and through his attorneys, Ivey, Barnum & O’Mara, LLC,

respectfully submits this Response in Support of the Motion (Dkt. # 86; the “Motion”) to Modify

Subpoena and for Protective Order filed by the Connecticut Division of Criminal Justice, on

behalf of John D. Capozzi, II, Supervisory Assistant State’s Attorney (“SASA Capozzi”).

        I.       FACTUAL BACKGROUND

        Plaintiff Jane Doe (“Plaintiff”) caused a subpoena dated May 30, 2019 (the “Subpoena”)

to be served upon SASA Capozzi. (See Dkt. # 86, Appx. B.) In addition to SASA Capozzi’s

testimony, the Subpoena seeks the production of documents and communications concerning the

investigation or prosecution of Plaintiff’s allegations against Mr. Roe. (See Dkt. # 86, Appendix

B.) On June 11, 2019, the Division of Criminal Justice filed the Motion and an Affidavit and

Memorandum of Law in support thereof. (Dkt. ## 86 and 87.)

        The Motion seeks a protective order prohibiting the production of a juvenile arrest

warrant application dated December 27, 2016 (the “December 27 Application”) concerning
          Case 3:18-cv-01322-KAD Document 97 Filed 07/11/19 Page 2 of 6



Mr. Roe submitted by the Greenwich Police Department as an attachment to an email to SASA

Capozzi on the grounds that: (1) the December 27 Application was never signed and, therefore,

does not constitute a court record; and (2) the December 27 Application is a law enforcement

record containing uncorroborated allegations of criminal activity against a juvenile and,

therefore, is subject to the protections afforded to juvenile records and destruction pursuant to the

Connecticut Freedom of Information Act, Connecticut General Statutes § 1-216. (Dkt. # 87, at

5-7.)

        On July 2, 2019, Plaintiff filed an objection (the “Objection” or “Obj.”) to the Motion,

together with a declaration in support thereof. (Dkt. ## 96 and 96-1.) In her Objection, Plaintiff

asserts that a copy of a juvenile arrest warrant application dated December 22, 2016 (the

“December 22 Application”) concerning Mr. Roe was disclosed previously by the defendants in

this action (collectively, the “Defendants”), and that Plaintiff is entitled to production of the copy

of the December 27 Application in the State’s possession so that she may examine it for

discrepancies. (See Dkt. # 96-1, at 1-2.) Plaintiff also argues that General Statutes § 1-216 does

not bar the State’s production of the December 27 Application. (Dkt. # 96, at 2-4.)1

        Non-party Peter Roe submits this Response in support of the State’s Motion because both

the December 22 Application and the December 27 Application (together, the “Applications”)

contain uncorroborated allegations of criminal conduct against Mr. Roe from when he was a

minor child. Therefore, it is in his interest that the December 27 Application be excluded from

production, and that all copies of the Applications and Defendants’ investigatory file be returned

to Defendants and destroyed, as mandated by General Statutes § 1-216.




1
  As the State makes clear, SASA Capozzi and State’s Attorney Richard Colangelo independently reviewed, and
declined to sign, an arrest warrant application for Mr. Roe. (Dkt. # 87, at 2-4.)


                                                   -2-
          Case 3:18-cv-01322-KAD Document 97 Filed 07/11/19 Page 3 of 6



II.     ARGUMENT

        Every authority cited in Plaintiff’s Objection is easily distinguishable from the facts in

this action. Plaintiff relies on cases that concern the admissibility or discoverability of criminal

arrest records subject to erasure pursuant to General Statutes § 54-142a.               The Subpoena,

however, concerns documents from an investigation that never resulted in an arrest, and which

are subject to mandatory destruction pursuant to General Statutes § 1-216.

        United States v. One Parcel of Prop. Located at 31-33 York St., Hartford, Conn., 930

F.2d 139, 141 (2d Cir. 1991), cited by Plaintiff, was an appeal from a judgment in a civil

forfeiture case, in which the District Court admitted into evidence certain arrest records for

illegal drug trafficking that took place at the subject property. Id. On appeal, the defendant

argued that the records were improperly admitted because several of the charges had been

dropped or nolled and, therefore, the arrest records were subject to erasure pursuant to General

Statutes § 54-142a. The Second Circuit affirmed the District Court’s decision, finding that “the

universally-recognized federal interest in eradicating the illegal drug trade by seizing the tools

that facilitate that trade prevails over any interest in the confidentiality of the arrest records.” Id.

        Crespo v. Beauton, No. 15-CV-412(WWE)(WIG), 2016 WL 525996, at *2 (D. Conn.

Feb. 9, 2016), also cited by Plaintiff, was an excessive force case arising out of the use of a

police K-9 unit. Id. There, the Commissioner of Public Safety moved to quash a subpoena

seeking records of every incident in which a police K-9 had been used in a motor vehicle stop

and arrest, in part because the subpoena required the disclosure of criminal arrest records subject

to erasure pursuant to Conn. Gen. Stat. § 54-142a.            Id. at *1.   The Court found that the

substantive policy undergirding 42 U.S.C. § 1983 outweighed the interest in protecting the

confidentiality of arrest records. Id. at *2.




                                                  -3-
           Case 3:18-cv-01322-KAD Document 97 Filed 07/11/19 Page 4 of 6



         Kelley v. City of Hamden, No. 3:15CV00977(AWT), 2015 WL 9694383, at *1 (D. Conn.

Nov. 23, 2015) concerned whether a defendant municipality in a civil rights action could obtain

copies of “all police and court records and records of any state’s attorney pertaining to the

criminal arrest of plaintiff . . . which is the subject of this lawsuit.” The Court held that, to aid

its defense, the defendant municipality was entitled to obtain arrest and prosecution records

concerning the plaintiff, but imposed a stringent protective order. Id. at *4.2

         Plaintiff also cites Chief of Police v. Freedom of Info. Comm’n, 252 Conn. 377, 381

(2000) for the general proposition that General Statutes § 1-213(b)(1) permits discovery of police

and court records in litigation. (Dkt. # 96, at 3.) Chief of Police has no bearing on whether the

December 27 Application is discoverable because, unlike the unsigned arrest warrant application

at issue here, the police department internal investigation records at issue in that case were not

privileged or statutorily exempt from disclosure. See Chief of Police, 252 Conn. at 397 (“other

provisions of the act exempt documents from disclosure.”); id. at 396 n.25 (“other specific

exemptions from the act might . . . operate to shield certain documents from disclosure that also

are or might be involved in discovery disputes.”).

         In sum, the authorities cited in Plaintiff’s Objection have no bearing on whether the State

is required to produce documents in its possession containing uncorroborated allegations

concerning a minor child, which never resulted in criminal charges being brought or an actual

arrest, and which are required to be destroyed by General Statutes § 1-216. The interest in

protecting Mr. Roe from uncorroborated allegations of criminal conduct when he was a minor far

2
   The protective order in Kelley provided: “(1) defense counsel shall not disseminate the disclosed documents to
third parties without explicit authorization by the Court; (2) defense counsel shall not provide copies of the disclosed
documents to their client(s) or witnesses, but may allow them to review the documents in the presence of counsel;
(3) the disclosed documents shall be utilized only for purposes of this litigation; (4) the disclosed documents shall
not be filed as exhibits in this matter, and to the extent that they must be so filed, that a motion to seal such
documents first be filed with the Court; and (5) all copies, electronic and physical, of the documents shall be
destroyed by counsel after judgment enters in this case and any appeals have been concluded, or six months after
judgment is entered in this case if no appeals are filed.” Id. at *4.


                                                         -4-
         Case 3:18-cv-01322-KAD Document 97 Filed 07/11/19 Page 5 of 6



outweighs Plaintiff’s interest, if any, in obtaining the December 27 Application and in retaining

the copies of the December 22 Application already in her possession

       As discussed in the Memorandum of Law in Support of Mr. Roe’s Motion to Quash and

for a Protective Order, the undersigned informed Plaintiff’s counsel in 2017, before Plaintiff

commenced litigation, that Defendants’ investigatory file concerning Mr. Roe was improperly

disclosed to Plaintiff in violation of General Statutes § 1-210, and that Plaintiff’s counsel was,

and remains, obligated to return all copies of it. (See Dkt. # 66, Exs. D and E; Dkt. # 67 at 5-6.)

Accordingly, it is respectfully submitted that in addition to granting the State’s Motion, the Court

should exercise its supervisory power over the discovery process to enter an order requiring

Plaintiff to return all copies of the Defendants’ investigatory file to Defendants, and directing

Defendants destroy same as required by General Statutes § 1-216.

II.    CONCLUSION

       For the foregoing reasons, the State’s Motion should be granted and, further, an order

should enter requiring Plaintiff return all copies of the Applications and Defendants’

investigatory file to Defendants to be destroyed as required by General Statutes § 1-216.

Dated: Greenwich, Connecticut                        IVEY, BARNUM & O’MARA, LLC
       July 11, 2019

                                                     By:      /s/ Michael J. Jones
                                                           Michael J. Jones, Esq. (ct09759)
                                                           Ryan S. Tougias, Esq. (ct28830)
                                                           170 Mason Street
                                                           Greenwich, Connecticut 06830
                                                           Telephone: (203) 661-6000
                                                           Email: mjones@ibolaw.com
                                                                  rtougias@ibolaw.com

                                                           Attorneys for Non-Party Peter Roe




                                               -5-
          Case 3:18-cv-01322-KAD Document 97 Filed 07/11/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 11, 2019, a copy of the foregoing was filed electronically

and served by U.S. mail, first class postage prepaid on any party unable to accept electronic

filing. Notice of this filing was sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to any party unable to accept electronic filing as indicated on

the Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF

System.


                                                        /s/ Michael J. Jones
                                                     Michael J. Jones, Esq. (ct09759)
